DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to a response filed 19 October 2021, on an application filed 2 December 2019, which claims foreign priority to an application filed 27 September 2019.
Claims 3, 4 and 12 have been amended.  
Claims 1-12 are currently pending and have been examined.


Response to Amendments

The rejection of claims 1-12 under 35 USC 101 have been upheld.  Please see below for further details.  
The rejection of the dependent claims under 35 USC 112 have been withdrawn in view of the amendments to the claims. 


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 20 October 2021 has been 


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1-10 and 12 are drawn to a system for communicating health data in a healthcare environment, comprising: a communication network for communicating health data in the healthcare environment, a reporting device for transferring health data via the communication network, and a consuming device for receiving health data from the reporting device via a communication channel of the communication network, wherein the consuming device, for receiving health data from the reporting device, is configured to send a subscription request message containing a subscription request to the reporting device, and that the reporting device is constituted configured, upon receiving the subscription request message, to validate the subscription request and to establish the communication channel to transfer health data to the consuming device, which is within the four statutory categories (i.e. a machine). Claim 11 is drawn to a method for communicating health data in a healthcare environment, comprising: a 

Apart from the use of generic technology (discussed further below), each of these limitations describes activities that would normally be performed by medical personnel when sharing medical information: clinicians would request information from other clinicians, who would determine whether the request was valid and then provide that information. As stated in the Revised Guidance, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) are an example of organizing human activity, and in particular a fundamental economic practice. (Revised Guidance, 84 Fed. Reg. at 52). The interactions medical personnel sharing medical information falls under this description. In sum, the subject matter of the independent claims are a fundamental economic practice, which is one of the certain methods of organizing human activity identified in the Revised Guidance. Accordingly, the claim recites an abstract idea.

per se, amount to no more than elements that the courts determined are insufficient to qualify as “significantly more.” The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than:
generally linking the abstract idea to a particular technological environment or field of use (e.g. see MPEP 2106.05(h));
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application (e.g. see MPEP 2106.05(g));
adding the words “apply it” or equivalent to the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g. see MPEP 2106.05(f));
well-understood, routine, conventional activities previously known to the industry (e.g. see MPEP 2106.05(d)).

This judicial exception is not integrated into a practical application. In particular, the claim only recites the noted various structural elements implemented in various steps. The various structural elements processor (including communication network, reporting device, consuming device) are recited at a high-level of generality (i.e., as generic processors performing a generic computer functions of analyzing, extracting, receiving and implementing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the various structural elements. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: Dependent claims merely further describe altering plans, storing data or receiving data input. Accordingly the dependent claims are directed to the same unapplied abstract idea, without significantly more.

Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Appropriate correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1 and/or 2) as being anticipated or clearly anticipated by Eisenberger et al. (U.S. PG-Pub 2008/0288294 A1), hereinafter Eisenberger.

As per claims 1 and 11, Eisenberger discloses a method and system for communicating health data in a healthcare environment (Eisenberger, Fig. 1C.), comprising: 
a communication network for communicating health data in the healthcare environment, a reporting device for transferring health data via the communication network, and a consuming device for receiving health data from the reporting device via a communication channel of the communication network (Subscriber 300 [consuming device] submits a subscription request to a publisher 200 [reporting device] to receive health data, all through the communication network, see Figs. 1A-2 and paragraphs 41-44 and 52-54.), 
wherein the consuming device, for receiving health data from the reporting device, is configured to send a subscription request message containing a subscription request to the reporting device (Subscriber sends a subscription request to the publisher, see Figs. 1A-2 and paragraphs 41-44, 52-54 and 68.), and 
that the reporting device is constituted configured, upon receiving the subscription request message, to validate the subscription request and to establish the communication channel to transfer health data to the consuming device (Publisher receives and validates the subscription request and establishes a communication channel through which health data is .

As per claims 2-5, 8, 9 and 12, Eisenberger discloses claim 1, discussed above. Eisenberger also discloses:
2. 	wherein the consuming device is configured to send the subscription request message via a secured channel different than the communication channel (See Eisenberger, Figs. 1A-2, 6 and 8 and paragraphs 67, 68, 84 and 87.);
3. 	wherein the secured channel is a channel according to Hypertext Transfer Protocol Secure (Eisenberger discloses a network utilizing the public internet or world wide web; it is old and well known to communicate using HTTPS over the world wide web, see paragraphs 43 and 67.);
4. 	wherein the communication channel is a channel according to Transmission Control Protocol/Internet Protocol (See Eisenberger, Figs. 1A-2, 6 and 8 and paragraphs 67, 68, 84 and 87.);.
5. 	wherein the reporting device is configured to send, upon receiving the subscription request message, a reply message to the consuming device to validate the subscription request (See paragraph 56.);
8. 	wherein the consuming device is a hospital information system (Eisenberger discloses the use of a hospital information system and the fact that any publisher can be a subscriber, and vice versa, see paragraphs 5, 41, 64, 77, 99 and 126.);
9. 	wherein the subscription request contains information relating to at least one of a unique identifier, a network connectivity parameter, an integration profile, a refresh delay, and a location in the healthcare environment (Subscription request indicates a ; and
12. 	wherein the communication channel is a channel according to Minimal Lower Layer Protocol (Eisenberger discloses use of HL7 framework in providing messages, see paragraphs 87 and 99-102,; MLLP is a known protocol in use of HL7 framework.).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 7 and 10 are rejected under 35 U.S.C. 103 as being obvious over Eisenberger, further in view of Nolte et al. (U.S. PG-Pub 2011/0077965 A1), hereinafter Nolte.

As per claim 6, 7 and 10, Eisenberger discloses claims 1 and 9, discussed above. Eisenberger also discloses:
6. 	wherein the reporting device is a device observation reporter configured to receive health data from at least one ... device located in the healthcare environment (The publisher gateway would comprise a device observation reporter, see Figs. 1A and 11B. System is operative to transmit patient healthcare data collected from patient care devices in the healthcare environment, whether that device is a patient treatment device or a clinician’s portable computing device, see paragraphs 44, 61, 62, 90. It is known that patient records come from patient care or clinician devices.);
7. 	wherein the consuming device is a device observation consumer configured to receive health data from the device observation reporter (The message flow server would comprise a device observation reporter, see Figs. 1A and 11B.);

Eisenberger fails to explicitly disclose:
	6.	a patient care device; and
10.	wherein the information relating to a location identifies a location of patient care devices from which health data is to be transferred to the consuming device.

Nolte teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide:
	6.	a patient care device (Nolte, Fig. 2.); and
10.	wherein the information relating to a location identifies a location of patient care devices from which health data is to be transferred to the consuming device (Nolte, paragraph 40 at least.);
in order to provide “event information that is received from various sources in a healthcare environment” (Nolte, paragraph 3).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the system for sharing healthcare data over a network of Eisenberger to include a patient care device and wherein the information relating to a location identifies a location of patient care devices from which health data is to be transferred to the consuming device, as taught by Nolte, in order to arrive at a system for sharing healthcare data over a network that provides “event information that is received from various sources in a healthcare environment” (Nolte, paragraph 3). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).



Response to Arguments

Applicant’s arguments filed 19 October 2021	 concerning the rejection of all claims under 35 U.S.C. 101 and 103(a) have been fully considered but they are not persuasive.


With regard to the rejection of the claims under 35 USC 101, Applicant argues on pages 7 that:
Moreover, these devices (or actions, in the case of the method/process) represent an improvement to existing computer technology, as it is used in the healthcare environment. As explained in the application, the automatic negotiation between the consuming device and the reporting device permits a dynamic set-up of the communication channel, avoiding the need to resort to a static configuration, which may be cumbersome and may cause a disruption of services to other devices within the network. See application, page 3, lines 23-28, page 8, lines 14-21, and page 9, lines 10-14. Moreover, this improvement involves automatic negotiations only between the consuming device and the reporting device, which conserves network resources (limits data load) within the network. 

As stated in MCRO, Inc. v. Bandai Namco Games America, Inc., 837 F.3d 1299, 1312 (Fed. Cir. 2016), a patent may issue "for the means or method of producing a certain result, or effect, and not for the result or effect produced." To be sure, the claims recite a machine or a process that produces a certain result or effect, but importantly the claims do not recite merely the result or effect produced. As such, claim 1 should be considered directed to statutory subject matter, and the claims that depend therefrom as well for at least this reason.


The Office respectfully disagrees. Initially the Office notes that there is nothing in the claims that indicate “automatic negotiation” between various devices, rather there is merely various generic computing devices performing various generic communications. The mere fact that an improvement may be evidenced in the specification does not provide a improvement within the claims that do not directly claim or rely on the stated improvement.

McRO indicates that an “improvement in computer-related technology is not limited to improvements in the operation of a computer or a computer network per se, but may also be claimed as a set of rules (basically mathematical relationships) that improve computer-related technology by allowing a computer performance of a function not previously performable by a computer. This is distinct from the present invention, where the Appellant claims that the generic computing functions performed by generic computing structure was not previously known (not that it was previously unperformable).

The mere application of generic computer components that are recited at a high degree of generality to an abstract idea does not amount to an improvement to another technical field. Additionally, simply adding insignificant data gathering steps that are tied to another technical field does not amount to an improvement to that technical field. Diamond v. Diehr. Example 25.

The claims are not directed to any other technological field other than processing of healthcare data. As described above, the claims are directed to an abstract idea related to using categories to organize, store, and transmit information and comparing new and stored information and using rules to identify options. This abstract idea is only generally linked to a particular technological environment by reciting the generic computer components that are well known in the art as acknowledged by Applicant's specification.

A prima facie case is made when the rejection: i. identifies and clearly articulates the judicial exception recited in the claims, ii. identifies any additional elements recited in the claims, and iii. explains why the additional elements do not amount to significantly more than the exception. 

Accordingly, the statutory rejection is upheld.


With regard to the rejection of the claims under 35 USC 103, Applicant argues on page 9 that:
... Eisenberger does not disclose a consuming device sending a subscription message to a reporting device. Any such request is illustrated as always going through an additional server. Moreover, Eisenberger does not disclose a reporting device validating and establishing communication channel to the consuming device. Again, the validation and data transfer are illustrated as going through an additional server. 
Thus, at least the subject matter cited above from claim 1 is absent from Eisenberger. Further, Eisenberger does not teach or suggest the use of a reporting device and a consuming device - and only these two entities - in negotiating discussions, sending the request for subscription, validating the subscription and publishing data between the two entities without the use of additional devices, like servers.

The Office respectfully disagrees. The Applicant is arguing that the distinguishing feature between Eisenberger and the present invention as claimed is that Eisenberger uses servers to mediate the communications between the consuming device and the reporting device. This is a non-patentable difference because there is nothing in the invention as claimed that precludes the use of intermediary communication devices. Accordingly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the lack of an intermediary communication device or servers) are not recited in the rejected claim(s). Although the claims are interpreted in light of the 

Further, the Office notes that, in the present Application, the Gateway is functioning in the same fashion as the server in Eisenberger, it is an intermediary communication device that relays/reports information between the actual data collection devices and the hospital information server, see paragraphs 40-41 and Fig. 4 of the published application at issue. 


To the extent that arguments concerning the rejection of claims are repeated in response to the rejection of other claims, the Office accordingly incorporates the responses to arguments detailed above.

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Eisenberger and Nolte, based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Action (19 July 2021), and incorporated herein.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 866.217.9197 (toll-free).


/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
5 November 2021